

EXHIBIT 10.1






AMENDMENT NO. 1
to the
ASHFORD HOSPITALITY PRIME, INC.
SECOND AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
June 9, 2017
This Amendment No. 1 (this “Amendment”) to the Second Amended and Restated
Ashford Hospitality Prime, Inc. 2013 Equity Incentive Plan (the “Second Amended
and Restated Plan”) is hereby adopted by the Board of Directors (the “Board”) of
the Ashford Hospitality Prime, Inc. (the “Company”), effective as of the date
first referenced above.
WHEREAS, the Ashford Hospitality Prime, Inc. 2013 Equity Incentive Plan (the
“Original Plan”) was authorized and approved by the stockholders of the Company
and adopted for and on behalf of the Company by the Board in November 2013; and
WHEREAS, the Original Plan was amended and restated in March 2015, with such
amendment and restatement being authorized and approved by the stockholders of
the Company at the 2015 Annual Meeting of Stockholders (as so amended and
restated, the “Amended Plan”); and
WHEREAS, in August 2016, the Board adopted the Second Amended and Restated Plan,
which amended and restated the Amended Plan to make certain amendments that did
not require stockholder approval;
WHEREAS, pursuant to Article 1.4 of the Plan, any “material revision” of the
Plan (as that term is used in the rules of the New York Stock Exchange) is
subject to stockholder approval; and
WHEREAS, the Board proposed and recommended that stockholders of the Company
approve an amendment to the Second Amended and Restated Plan authorizing an
increase in the number of shares of Common Stock, $.01 par value per share, of
the Company (“Common Stock”) that may be issued under the Second Amended and
Restated Plan by 1,200,000, and at the Annual Meeting of Stockholders held June
9, 2017, the stockholders of the Company approved such amendment by the
affirmative vote of a majority of the votes cast at the annual meeting.






--------------------------------------------------------------------------------




NOW, THEREFORE, BE IT RESOLVED,
1.Article 1.2 of the Plan is hereby amended and restated in its entirety to read
as follows:
1.2 Shares Subject to the Plan. The aggregate number of shares of Common Stock,
$0.01 par value per share, of the Company (“Common Stock”) that may be issued
under the Plan shall not exceed 3,250,000 shares of outstanding Common Stock. In
no event may the total number of shares of common stock subject to options or
Stock Appreciation Rights (SARs) awarded to any eligible participant under the
Plan during any single calendar year exceed 1,000,000. In no event may the total
number of shares of common stock subject to full value awards, including
performance awards or other stock-based awards, awarded to any eligible
Participant during any single calendar year exceed 1,000,000.
In the event that at any time after the Effective Date the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares or the like, the aggregate number and class of securities available under
the Plan, the individual share limits set forth above and in Section 3.8, the
number, amount and type of common stock subject to awards under the Plan, and
the grant, purchase or exercise price of outstanding Awards shall be ratably
adjusted by the Committee (as defined below), whose determination shall be final
and binding upon the Company and all other interested persons. Shares issued
pursuant to the Plan (i) may be authorized but unissued shares or, if
applicable, shares acquired in the open market and (ii) shall be fully paid and
nonassessable.
Any shares of Common Stock subject to an Award that is forfeited or expires or
is settled for cash shall, to the extent of such forfeiture, expiration or cash
settlement, again become available for Awards under this Plan, and the total
number of shares of Common Stock available for grant under this Section 1.2
shall be increased by the number of shares of Common Stock that is forfeited or
expires or is settled for cash. The following shares of Common Stock shall not,
however, again become available for Awards or increase the number of shares of
Common Stock available for grant under this Section 1.2: (i) shares of Common
Stock tendered by the Participant or withheld by the Company in payment of the
purchase price of an Option issued under this Plan, (ii) shares of Common Stock
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award, (iii) shares of Common Stock
repurchased by the Company with proceeds received from the exercise of an Option
issued under this Plan, and (iv) shares of Common Stock subject to a Stock
Appreciation Right issued under this Plan that are not issued in connection with
the stock settlement of that Stock Appreciation Right upon its exercise.


2

--------------------------------------------------------------------------------




2.Article 3.8 of the Plan is hereby amended and restated in its entirety to read
as follows: “Share Limitation. The maximum number of shares of Common Stock with
respect to which Incentive Option may be granted under the Plan is 3,250,000
shares of Common Stock.”
3.Except as modified herein, all terms and conditions of the Plan shall remain
in full force and effect.
4.This Amendment shall be construed and enforced in accordance with and governed
by the laws of the State of Maryland, without regard to conflicts of law.
5.If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.






3